Case 1:18-cv-03627-GBD-DCF Document 45 Filed 07/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we wee eee ewe ee ew ee ee ew ew ee ee eee xX

CASSANDRA WHITE, :
Plaintiff,

-against-

MANHATTAN AND BRONX SURFACE

TRANSIT OPERATING AUTHORITY and

METROPOLITAN TRANSIT AUTHORITY,
Defendants.

eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

 

 

18 Civ. 03627 (GBD)

The initial conference scheduled to occur on July 28, 2021, at 9:30 a.m. is hereby

cancelled in light of this Court’s referral to Magistrate Judge Freeman for General Pretrial

(including scheduling, discovery, non-dispositive pretrial motions, and settlement).

Dated: New York, New York

June, 2021 SO ORDERED.

Mu) 26 202 Onin, 8 Danrte

 

RGE[B. DANIELS

ted

tes District Judge

 
